      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 1 of 7




 11   RESNICK & LOUIS, P.C.
      MELISSA J. ROOSE, ESQ.
 22   Nevada Bar No. 7889
      HEATHER CALIGUIRE FLEMING, ESQ.
 33   Nevada Bar No. 14492
      8925 West Russell Road, Suite 220
 44   Las Vegas, NV 89148
      mroose@rlattorneys.com
 55   hfleming@rlattorneys.com
      Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
 66
      Attorneys for Defendants
 77   Cool Freight Express, Inc.
      and Tarandeep Singh
 88
  9
 9                                UNITED STATES DISTRICT COURT
10
10                                    DISTRICT OF NEVADA
11
11
      MARTIN ORTIZ,                                     CASE NO.:
12
12
13                      Plaintiff,
13                                                      SIGNED STATEMENT
14    vs.                                               CONCERNING RENEWED
14                                                      REMOVAL
15    COOL   FREIGHT    EXPRESS,         INC.,
15    TARANDEEP SINGH, DOES 1 - 10, and
16
16    ROE CORPORATIONS 1 - 10, Inclusive,
17
17
18                  Defendants.
18
19
19
20
             Defendants, COOL FREIGHT EXPRESS, INC. (“Cool Freight”) and TARANDEEP
20
21
      SINGH (“Singh”)(collectively “Defendants”), by and through its counsel of record, Melissa J.
21
22
      Roose, Esq. and Heather Caliguire Fleming, Esq., of the law offices of RESNICK & LOUIS,
22
23
      P.C., hereby submits this Signed Statement Concerning Renewed Removal:
23
24
      ///
24
25
      ///
25
26
      ///
26
27
      ///
28
                                                    1
      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 2 of 7




              1. The date(s) on which you were served with a copy of the complaint in the
 11              removed action:
 22           Plaintiff filed his Complaint on April 10, 2020. Plaintiff served the Summons and
 33   Complaint on Cool Freight on or about May 22, 2020 and on Singh on or about June 11, 2020.
 44   On October 26, 2020 Plaintiff filed an Amended Complaint.
 55           2. The date(s) on which you were served with a copy of the summons:
 66           Cool Freight was served with the Summons on or about May 22, 2020. Singh was
 77   served with the Summons on or about June 11, 2020.
 88           3. In removals based on diversity, the names of the any served defendants who
  9              are citizens of Nevada, the citizenship of other parties and a summary of the
 9               defendant’s evidence of the amount in controversy:
10
10            Plaintiff, Martin Ortiz, is a citizen of the State of Nevada. Defendant, Cool Freight, is a
11
11    California Corporation with its principal place of business in California. Defendant, Tarandeep
12
12    Singh, is a citizen of the State of California.
13
13            On November 2, 2020 Plaintiff filed a Request for Exemption from Arbitration in this
14
14    action currently pending in the Second Judicial District, Washoe County, Nevada, Case No.
15
15    CV20-00610. Plaintiff asserted past medical specials of $89,235.49 and property damage of
16
16    $19,811.03 for a current total of $106,046.52 in special damages.
17
17            4. If your removal was filed more than thirty (30) days after you first received a
18               copy of the summons and complaint, the reason removal has taken place at this
18               time and the date you first received paper identifying the basis for removal.
19
19
20            On or about June 2, 2020, Cool Freight began requesting executed releases from
20
21    Plaintiff to independently obtain Plaintiff’s medical records and billing while concurrently
21
22    awaiting Plaintiff’s promised forthcoming production of same. See Declaration of Heather
22
23    Caliguire Fleming, Esq. in Support of Removal. Nonetheless, based on preliminary discussions
23
24    among the parties regarding the nature and scope of Plaintiff’s claimed damages, including
24
25    $34,869.00 in past medical specials, a surgery (shoulder), purported future surgical
25
26    recommendation (knee), lost wages for several months and property damage to a Volvo semi-
26
27    truck, Cool Freight had a good faith belief that the damages in controversy exceed $75,000. In
28
                                                        2
      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 3 of 7




 11   an abundance of caution so as not to miss the removal deadline, and in detrimental reliance on

 22   Plaintiff’s representations that he had requested and would promptly produce his medical

 33   records and billing, Defendant Cool Freight timely removed this case to Federal Court on June

 44   26, 2020.

 55          On this same date of June 26, 2020, Plaintiff filed a very brief Motion to Remand

 66   consisting of one and a half (1½) pages of substantive content generically claiming Defendants

 77   did not produce evidence of damages exceeding $75,000 notwithstanding that all such

 88   documentary evidence remained in the sole care, custody and control of Plaintiff himself. On
  9   July 8, 2020, Defendants filed an Opposition. On this same date, Plaintiff filed a lengthy Reply
 9
10    consisting of nine (9) pages of canned legal authority (curiously omitted from the original
10
11    motion entirely to preclude Defendants from addressing the same in opposition) and only
11
12    briefly mentioned this actual matter.
12
13           On September 2, 2020 the parties attended a discovery conference hearing before the
13
14    Federal Magistrate Judge. The parties noted that the proposed discovery plan sought to ensure
14
15    sufficient time was afforded to obtain Plaintiff’s medical records and billing (much of which
15
16    was still outstanding) given that there may be delays due to the pandemic. Nonetheless, it was
16
17    expected that due diligence would result in timely and prompt production of such materials.
17
18
             It had now been four (4) months of communications among the parties throughout June,
18
19
      July, August and September 2020 during which Defendants continued to request that Plaintiff
19
20
      produce his medical records and billing while also seeking executed releases sufficient for
20
21
      Defendants to independently obtain the medical records and billing. On September 24, 2020
21
22
      Plaintiff provided proper executed releases, but only for the few providers disclosed to date
22
23
      (not the providers Plaintiff has just now disclosed to the state court). Curiously, Plaintiff again
23
24
      modified the releases; this time with language for expiration in three (3) months, affording
24
25
      Defendants less time than the several months within which Plaintiff purportedly was unable to
25
26
      obtain his own records. Plaintiff’s response was that three (3) months was sufficient.
26
27
28
                                                       3
      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 4 of 7




 11          Also during these months, Plaintiff produced an initial disclosure delineating a few

 22   medical providers and past medical specials of $34,869.00 and one supplement with no change

 33   to the medical specials. With Defendants only just receiving proper executed releases coupled

 44   with Plaintiff’s failure to promptly produce his own medical records and billing (to include the

 55   shoulder surgery from June 2, 2020), Plaintiff effectively denied Defendants and the Federal

 66   Court access to the very evidence Plaintiff claimed was not proven to exist, i.e. billing records

 77   in excess of $75,000. The case was remanded to State Court on October 22, 2020.

 88          Inexplicably, a mere ten (10) days later, on November 2, 2020 Plaintiff disclosed
  9   $106,046.52 in special damages to the State Court and attached a plethora of medical records
 9
10    and billing to his Request for Exemption from Arbitration filed in the Second Judicial District
10
11    Court, Washoe, Nevada. Plaintiff’s disclosure of medical specials to Defendants and the
11
12
12    Federal Court throughout the entirety of this case and before the order to remand compared to
13
13    the medical specials Plaintiff disclosed to the state court just 10 days after the remand are as
14
14    follows:
15
15               Plaintiff’s disclosure of medical specials to the Federal Court:
16
16                Medical Provider                            Billing Amount
17                REMSA                                       $3,908.00
17                Nevada Hand Therapy                         $2,240.00
18                Renown Hospital                             $30,771.50
18                Tahoe Fracture and Orthopedic               $1,460.00
19                                                      TOTAL $34,869.00
19
20
                 Plaintiff’s disclosure of medical specials to the State Court:
20
21
21                Medical Provider                            Billing Amount
22                REMSA                                       $ 3,908.00
22                Renown Hospital                             $30,771.50
23                Northern Nevada Emergency Phys.             $ 989.00
23
24                Reno Radiological Associates                $ 1,911.45
                  Nevada Neck and Back                        $ 5,949.00
24
25                Tahoe Fracture                              $13,758.94
                  Quail Surgery Center                        $25,140.60
25
26                American Anesthesiologists                  $ 3,807.00
26                Active Physical Therapy                     $ Pending
27
                                                        TOTAL $86,235.49
28
                                                         4
      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 5 of 7




 11          Given such questionable circumstances, on November 5, 2020, Defendants requested an

 22   explanation from Plaintiff regarding when the medical records and billing were requested and

 33   when such materials were received. (See Exhibit B 11/5/20 E-mail to/from Curtis Coulter,

 44   Esq.) In response, Plaintiff offered no substantive details and instead proffered misstatements

 55   and threatened recourse if Defendants dared to remove this matter. Id. The elusiveness of

 66   Plaintiff’s response, sudden concession that damages in controversy exceed $75,000 (thereby

 77   implicating judicial estoppel) and failure to demonstrate a probable jury award of any

 88   significant sum for purposes of exemption required Defendants to timely file an Opposition to
  9
 9    Plaintiff’s exemption request on November 9, 2020.
10
10           Notably, there is an important but critical distinction between an amount in controversy
11
11    and a probable jury award. To that end, Plaintiff’s belated production of medical records and
12
12    billing, alone, does not conclusively equate to a probable jury award in excess of the state court
13
13    threshold for exemption especially given the unresolved credibility issues. Conversely,
14
14    Plaintiff’s concession that damages in controversy exceed $75,000 coupled with the belated
15
15    production of medical records and billing does meet the federal court threshold for removal.
16
16    Plaintiff’s response to Defendants’ Opposition was yet another threat to seek sanctions against
17
17    the parties and their counsel, personally, if Defendants did not acquiesce to Plaintiff’s demand
18
18    to withdraw of the Opposition. (See Exhibit C 11/10/20 E-mail from/to Curtis Coulter, Esq.).
19
19           Plaintiff’s preference for state court as his desired forum is readily apparent; however,
20
20    candor to the tribunal is paramount. Defendants should not be subjected to such vitriol for
21
21    inquiring as to the circumstances of how Plaintiff denied the existence of damages in
22
22    controversy in excess of $75,000 to the Federal Court for many months only to disclose
23
23    damages in controversy in excess of $75,000 to the State Court a week after remand. Instead,
24
24    Plaintiff should have produced evidence of the dates records were requested and received.
25
25    Plaintiff was well aware that Defendants did not have direct access to Plaintiff’s medical
26
26    records and billing, then used Defendants’ patience and understanding of any delays caused by
27
28    the pandemic (if the same actually occurred) to his advantage to obtain a remand.

                                                       5
      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 6 of 7




 11          Notwithstanding Plaintiff’s belated concession of damages in controversy exceeding

 22   $75,000 (to the state court) and delayed production of such demonstrative evidence (to the

 33   State Court) until just after remand, this removal is timely pursuant to 28 U.S. Code

 44   § 1446(b)(3). Specifically, a defendant may remove a case to Federal Court based on diversity

 55   jurisdiction within 30 days of receiving a copy of an amended pleading, motion or other paper

 66   showing the case is removable. Here, Plaintiff filed an Amended Complaint on October 26,

 77   2020 and a Request for Exemption on November 2, 2020 which delineated damages in

 88   controversy in excess of $75,000.
  9          5. In actions removed on the basis of the court’s jurisdiction in which the action
 9
                in state court was commenced more than one year before the date of removal,
10              the reasons this action should not be summarily remanded to state court.
10
11
11           This action commenced upon the filing of Plaintiff’s Complaint on April 10, 2020 and
12
12    is thus being removed within a year.
13
13           6. The name(s) of any defendant(s) known to have been served before you filed
14              the notice of removal who did not formally join in the notice of removal and the
14              reasons they did not.
15
15           None.
16
16           DATED this 11th day of November, 2020.
17
17
18
18                                               RESNICK & LOUIS, P.C.
19
19
20                                               /s/ Heather Caliguire Fleming
20
21                                               MELISSA J. ROOSE, ESQ.
21                                               Nevada Bar No. 7889
22                                               HEATHER CALIGUIRE FLEMING, ESQ.
22                                               Nevada Bar No. 14492
23                                               8925 West Russell Road, Suite 220
23                                               Las Vegas, NV 89148
24
                                                 Attorneys for Defendants
24
25                                               Cool Freight Express, Inc.
                                                 and Tarandeep Singh
25
26
26
27
28
                                                    6
      Case 3:20-cv-00629-MMD-CLB Document 2 Filed 11/11/20 Page 7 of 7




                                     CERTIFICATE OF SERVICE
 11

 22          I HEREBY CERTIFY that on this 11th day of November 2020, I electronically filed the
      foregoing   COOL       FREIGHT,       INC.    AND        TARANDEEP    SINGH’S     SIGNED
 33
      STATEMENT CONCERNING RENEWED REMOVAL with the Clerk of Court for the
 44
      United States District Court, District of Nevada, by using the CM/ECF system which will send
 55   email notification to the following counsel of record:
 66

 77   Curtis B. Coulter: curtis@coulterharshlaw.com
      Brent Hunter Harsh: brent@coulterharshlaw.com
 88
  9   Karl H. Smith: karl@coulterharshlaw.com
 9
10
10
11                                                 _/s/ Heather Caliguire Fleming______________
11
12                                                 An Employee of Resnick & Louis, P.C.
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                       7
